COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00049-CV
Trial Court Cause
Number:                     1001030
Style:                      Juan Jose Rojas
                            v Lilian Guardado
Date motion filed*:         April 1, 2013
Type of motion:             Motion to Extend Time to File Clerk's Record
Party filing motion:        District clerk
Document to be filed:       Clerk's Record

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                             February 11, 2013
         Number of previous extensions granted:         0
         Date Requested:                                April 11, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: April 11, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Justice Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of

Date: April 4, 2013